Exhibit 10.3

REVEL AC, INC.

SECOND AMENDMENT TO FIRST LIEN INTERCREDITOR AGREEMENT

This SECOND AMENDMENT TO FIRST LIEN INTERCREDITOR AGREEMENT (this “Amendment”)
is dated as of December 20, 2012, and entered into among Revel AC, Inc., a
Delaware corporation (the “Borrower”), the Grantors party to the First Lien
Intercreditor Agreement, JPMorgan Chase Bank, N.A., as collateral agent for the
First Lien Secured Parties (in such capacity and together with its successors in
such capacity, the “Collateral Agent”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent for the Revolving Secured Parties (in
such capacities and together with its successors in such capacities, the
“Revolving Agent”) and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the Term Loan Secured Parties (in such capacities and
together with its successors in such capacities, the “Term Loan Agent”).
Reference is made to the First Lien Intercreditor Agreement dated as of May 3,
2012 (as amended pursuant to that certain First Amendment to First Lien
Intercreditor Agreement dated August 22, 2012 (the “First Amendment”), as so
amended, the “First Lien Intercreditor Agreement”), among the Borrower, the
Grantors, the Revolving Agent and the Term Loan Agent. Capitalized terms used
herein without definition shall have the same meanings as set forth in the First
Lien Intercreditor Agreement (as amended by this Amendment).

W I T N E S S E T H :

WHEREAS, Borrower has requested certain amendments to the First Lien
Intercreditor Agreement in the manner set forth in this Amendment;

WHEREAS, the Required Lenders (as defined in the Revolving Credit Agreement) to
the Revolving Credit Agreement (as amended pursuant to the Second Amendment to
Credit Agreement, dated the date hereof (the “Revolver Amendment”)) have
consented to the Revolving Agent and the Collateral Agent entering into this
Amendment, and the Required Lenders (as defined in the Term Loan Credit
Agreement) to the Term Loan Credit Agreement (as amended pursuant to the Third
Amendment to Credit Agreement, dated the date hereof (the “Term Loan
Amendment”)) have consented to the Term Loan Agent and the Collateral Agent
entering into this Amendment;

WHEREAS, the Collateral Agent, Revolving Agent and the Term Loan Agent have
consented and agreed to the modifications to the First Lien Intercreditor
Agreement set forth in this Amendment, subject to the terms and conditions of
this Amendment; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to the First Lien Intercreditor Agreement.

(A) The definition of “Maximum Priority Payment Amount” in Section 1.01(b) of
the First Lien Intercreditor Agreement is hereby amended by replacing the phrase
“$100,000,000” therein with “$250,000,000”.



--------------------------------------------------------------------------------

(B) The following Section 2.01(d) is added to the First Lien Intercreditor
Agreement:

“(d) Notwithstanding anything contained herein or in any of the Secured Credit
Documents to the contrary, all Net Cash Proceeds (as defined in the Term Loan
Credit Agreement, as amended) shall be applied (i) FIRST, to the payment of all
amounts owing to the Collateral Agent (in its capacity as such) pursuant to the
terms of this Agreement and any Secured Credit Document or in connection with
the transactions contemplated thereunder and hereunder, (ii) SECOND, to the
payment in full of all Revolving Obligations (including, without limitation, all
obligations with respect to the Term Loan (as defined in the Revolving Credit
Agreement), which are a part of the Revolving Obligations) in accordance with
the terms of the Revolving Credit Agreement in an amount not to exceed the
Maximum Priority Payment Amount and (iii) THIRD, after the Revolving Obligations
have been repaid in an amount equal to the lesser of (x) the Maximum Priority
Payment Amount and (y) such amount as will result in the Discharge of Revolving
Obligations, to the payment in full of all remaining First Lien Obligations of
each Class on a ratable basis based on the relative amounts of the secured
obligations in accordance with the terms of the applicable Secured Credit
Documents, (iv) FOURTH, after the Discharge of all First Lien Obligations
(including the repayment in full in cash thereof and the termination of all
commitments in connection therewith), to the holders of junior Liens on the
Collateral and (v) FIFTH, thereafter to Borrower and the other Grantors or their
successors or assigns or as a court of competent jurisdiction may direct.

(C) Section 5.01 of the First Lien Intercreditor Agreement is hereby amended to
delete the notice addresses for each of the Collateral Agent, the Revolving
Agent and the Term Loan Agent and replace such addresses in each case with the
following:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attention: Susan Atkins

Facsimile: (212) 622-4556

susan.atkins@jpmorgan.com

with copy to

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, Delaware, 19713-2107

Attention: Jenna Poore

Facsimile: (302) 634-4250

jenna.poore@jpmorgan.com

 

2



--------------------------------------------------------------------------------

2. Conditions to Effectiveness. This Amendment shall not become effective unless
and until the conditions precedent set forth below have been satisfied or the
satisfaction thereof has been waived in writing by the Revolving Agent and the
Term Loan Agent:

(A) Amendment. Receipt by the Term Loan Agent of counterparts of this Amendment,
duly executed and delivered by the Revolving Agent, the Borrower, the Guarantors
(as defined in the Term Loan Credit Agreement) and the Collateral Agent.

(B) Consents. All necessary consents to the effectiveness of this Amendment
shall have been obtained and shall be in full force and effect.

3. Reference to and Effect on the First Lien Intercreditor Agreement. On and
after the date of this Amendment, each reference in the First Lien Intercreditor
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the First Lien Intercreditor Agreement shall mean and be a
reference to the First Lien Intercreditor Agreement as amended hereby. The First
Lien Intercreditor Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. The amendments contained herein shall not be construed
as amendments or waivers of any other provision of the First Lien Intercreditor
Agreement or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of any of the parties to the First
Lien Intercreditor Agreement that would require the waiver or consent of any of
the other parties to the First Lien Intercreditor Agreement. The Collateral
Agent, the Revolving Agent and the Term Loan Agent are authorized to execute and
record an Amended and Restated Memorandum of First Lien Intercreditor Agreement
and any modifications, amendments and/or restatements thereof, and in such form,
as each of them shall determine from time to time, to effectuate the terms of
the First Lien Intercreditor Agreement as amended.

4. Costs and Expenses. Borrower agrees to reimburse the Administrative Agent,
each other Agent and each Lender for their respective reasonable out-of-pocket
expenses incurred by them in connection with this Amendment, including the
unpaid reasonable fees, charges and disbursements of counsel acting from time to
time as primary counsel for the Agents (including Cahill Gordon & Reindel LLP
and Cadwalader, Wickersham & Taft LLP) and, to the extent reasonably necessary
or advisable, additional local counsel in New Jersey) and counsel acting from
time to time as primary counsel for certain of the Lenders.

5. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent By:   /s/ Susan E. Atkins   Name: Susan E. Atkins   Title:  
Managing Director

 

JPMORGAN CHASE BANK, N.A.,
as Revolving Agent By:   /s/ Susan E. Atkins   Name: Susan E. Atkins   Title:
  Managing Director

 

JPMORGAN CHASE BANK, N.A.,
as Term Loan Agent By:   /s/ Susan E. Atkins   Name: Susan E. Atkins   Title:
  Managing Director

 

S-1



--------------------------------------------------------------------------------

Acknowledged by:

 

REVEL AC, INC.,
as Grantor By:   /s/ Alan Greenstein   Name: Alan Greenstein   Title:   SVP &
CFO

 

REVEL AC, LLC,
as Grantor By:   /s/ Alan Greenstein   Name: Alan Greenstein   Title:   SVP &
CFO

 

REVEL ATLANTIC CITY, LLC,
as Grantor By:   /s/ Alan Greenstein   Name: Alan Greenstein   Title:   SVP &
CFO

 

REVEL ENTERTAINMENT GROUP, LLC,
as Grantor By:   /s/ Alan Greenstein   Name: Alan Greenstein   Title:   SVP &
CFO

 

NB ACQUISITION LLC,
as Grantor By:   /s/ Alan Greenstein   Name: Alan Greenstein   Title:   SVP &
CFO

 

S-2